DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Examiner’s Comments
The indicated allowability of claims 10, 13, 14 and 16 is withdrawn in view of the newly discovered references to Jo (USPG Pub No. 2016/0109688) and Chen (9217848) in view of Park (CN 106154486 A).  Rejections based on the newly cited references follow.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo (USPG Pub No. 2016/0109688).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 9, Jo discloses an optical system (see Fig. 11, Table 4, Paragraphs 137, 138), comprising: a first lens; a second lens comprising a negative refractive power (see Fig. 11, Table 4, Paragraphs 137, 138); a third lens of the lenses comprising a concave object-side surface (see Fig. 11, Table 4, Paragraphs 137, 138); a fourth lens comprising a negative refractive power and a convex image-side surface (see Fig. 11, Table 4, Paragraphs 137, 138); a fifth lens comprising a negative refractive power, an image-side surface including an inflection point, and a concave object-side surface (see Fig. 11, Table 4, Paragraphs 137, 138); and a sixth lens comprising a convex object-side surface, wherein the fourth and the fifth lenses comprise a same refractive index, wherein the first to sixth lenses are sequentially disposed from an object side to an image side, and wherein the optical system has a total number of six lenses with refractive power (see Fig. 11, Table 4, Paragraphs 137, 138).
Regarding claim 10, Jo discloses wherein the first lens comprises a positive refractive power, the third lens comprises a positive refractive power, and the sixth lens comprises a positive refractive power (Table 4).
Regarding claim 11, Jo discloses wherein a field of view of the optical system is greater than 70 (Table 4).
Regarding claim 12, Jo discloses wherein an absolute difference between an Abbe number of the fourth lens and an Abbe number of the fifth lens is less than 10 (see Fig. 11).
Regarding claim 13, Jo discloses wherein an absolute difference between an Abbe number of the first lens and an Abbe number of the fourth lens is greater than 10 (see Fig. 11).
Regarding claim 14, Jo discloses wherein a ratio of a distance from an object-side surface of the first lens to the image side and an overall focal length of the optical system is less than 1.3 (Table 4).
Regarding claim 16, Jo discloses wherein a difference between an Abbe number of the first lens and an Abbe number of the fifth lens is greater than 10 (see Fig. 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (USP No. 9,217,848), hereinafter “Chen”, in view of Park (CN 10154486 A).
Regarding claim 9, Chen discloses an optical system (see Figs. 10, 12), comprising: a first lens (see Figs. 10, 12); a second lens comprising a negative refractive power (see Figs. 10, 12); a third lens of the lenses comprising a concave object-side surface (see Figs. 10, 12); a fourth lens comprising a negative refractive power and a convex image-side surface (see Figs. 10, 12); a fifth lens comprising a negative refractive power, an image-side surface including an inflection point, and a concave object-side surface (see Figs. 10, 12, 13); and a sixth lens comprising a convex object-side surface (see Figs. 10, 12), wherein the first to sixth lenses are sequentially disposed from an object side to an image side, and wherein the optical system has a total number of six lenses with refractive power (see Figs. 10, 12). Chen discloses the claimed invention except for wherein the fourth and the fifth lenses comprise a same refractive index. In the same field of endeavor, Park discloses wherein the fourth and the fifth lenses comprise a same refractive index (see Figs. 7, 11, 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical system of Chen with wherein the fourth and the fifth lenses comprise a same refractive index of Park for the purpose of providing better optical characteristics (Abstract). Furthermore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, since the refractive index is contingent upon the material selected, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Chen further discloses wherein the first lens comprises a positive refractive power, the second lens comprises a negative refractive power, the third lens comprises a positive refractive power, and the sixth lens comprises a positive refractive power (see Figs. 10, 12).
Regarding claim 11, Chen further discloses wherein a field of view of the optical system is greater than 70 (see Figs. 10, 12).
Regarding claim 12, Chen and Park teach the optical system as set forth above for claim  9, Park further discloses wherein an absolute difference between an Abbe number of the fourth lens and an Abbe number of the fifth lens is less than 10 (see Figs. 7, 11, 15). It would have been obvious to one of ordinary skill to provide the optical system of Chen with the teachings of Park for at least the same reasons as those set forth above with respect to claim 9.
	Regarding claim 13, Chen further discloses wherein an absolute difference between an Abbe number of the first lens and an Abbe number of the fourth lens is greater than 10 (see Figs. 10, 12).
Regarding claim 14, Chen further discloses wherein a ratio of a distance from an object-side surface of the first lens to the image side and an overall focal length of the optical system is less than 1.3 (see Figs. 10, 12).
Regarding claim 16, Chen further discloses wherein a difference between an Abbe number of the first lens and an Abbe number of the fifth lens is greater than 10 (see Figs. 10, 12).


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach an optical system as is recited in claim 9, and specifically comprising a stop disposed adjacently to an object-side surface of the first lens, wherein a ratio of an aperture diameter of the stop and an overall focal length of the optical system is greater or equal to 0.5 and less than 0.6 as disclosed in claim 15.
Response to Arguments
Applicant’s arguments with respect to claims 9-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/3/2022